437 F.2d 502
64 Lab.Cas.  P 11,467
EDWARDS TRANSPORTATION COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, and InlandBoatmen's Union of the Seafarers' InternationalUnion of North America, Atlantic, Gulf,Lakes & Inland WatersDistrict, AFL-CIO,Intervenors.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INLAND BOATMEN'S UNION OF the SEAFARERS' INTERNATIONAL UNIONOF NORTH AMERICA, ATLANTIC, GULF, LAKES & INLANDWATERS DISTRICT, AFL-CIO, Respondent,and Edward TransportationCompany, Intervenor.
Nos. 30132, 30190 Summary Dalendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,431 F.2d 409, Part I.

United States Court of Appeals, Fifth Circuit.
Feb. 1, 1971.
John E. McFall, Kullman, Lang, Keenan, Inman & Bee, New Orleans, La., for Edwards Transportation Co.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Allen H. Feldman, Attys., N.L.R.B., Washington, D.C., Charles M. Paschal, Jr., Regional Director, N.L.R.B., New Orleans, La., for the N.L.R.B.
Jerry L. Gardner, Jr., Dodd, Hirsch, Barker, Meunier, Boudreaux & Lamy, New Orleans, La., for Inald Boatmen's Union of the Seafarers' International Union of North America, Atlantic, Gulf, Lakes & Inland Waters District, AFL-CIO.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Enforced, See Local Rule 21.1

1
Enforced.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966